Title: To James Madison from James Monroe, 15 August 1803
From: Monroe, James
To: Madison, James



no. 13.
Sir
London August 15. 1803.
I wrote you lately by Mr. Baring since which nothing material has occurr’d here, except that I was called on yesterday by Sr. Stephen Cotterel & notified that I should be presented to the King on wednesday next. After the presentation I shall give you the result.
The inclosed which I recd. last night from Paris by an American gentleman, containing important information, is therefore transmitted to you. I intimated to you by Mr. Baring that the power over the two millions of dolrs. subjected to our disposition by the act of Congress & order of the President, would so far as depended on me, be applied to a guaranty of the stipulations of the treaty. This measure is nothing more than a faithful performance of what was promisd in the course of the negotiation, & throughout the early stages of the business, or in other words, than a guaranty to the extent, in obedience to powers committed to us for the purpose, of the execution of the treaty itself. I flatter myself that Mr. Livingston will concur with me in the object, since I am persuaded that he must see the importance of it in the present state of affairs. I shall give you a more correct view of this business in my next.
I consider the present moment an all important one in our history, and that much perhaps every thing depends on what is done by our government in its several branches. If the treaty is ratified, so that the President is left free to carry it into effect, the most prompt and decisive measures appear to me to be necessary on his part. My advice is that he order the troops down immediately to take post at N. Orleans. In a mild and friendly manner the Spaniards should see that he expects they will surrender the territory promptly. Perhaps they will give it up without delay or equivocation. If they do not and our government does not take an imposing attitude the favorable moment may pass & every thing be lost. If the affair is whiled away by negotiation, France may assume the character of mediation between us, and a year hence a bargain be made up by compromise much to our injury. But if the President pushes the affair with decision & promptitude, the first consul will find himself bound by honor & interest to take a part in it which must be in the present juncture in favor of the UStates. He must interpose so as to compell Spain to yield & put us in possession of the territory we have bought of & paid France for. Should the Spaniards delay, the incident may probably furnish another occasion for the President to give a new proof of the energy of his character, & the happy effects of his administration. I am persuaded that a tone of decision shod the occasion require it, would give great effect to the proposed negotiation with Spain for Florida & the debts, while it made immediately a very favorable impression with the powers in this quarter, which would probably increase their respect for our flag and give additional security to our commerce. I would not hesitate on the arrival of the troops at New Orleans, to consider the jurisdiction of Spain as terminated, to open the port under the authority of the UStates, & exercise all the rights of sovereignty. By giving them time to remove the troops according to the treaty, or rather longer if necessary, every accommodation will be given them that they have a right to expect, and the interest & character of the UStates at the present crisis will permit. I am with great respect & esteem yr. most obt. servant
Jas. Monroe
 

   
   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers). RC docketed by Wagner as received 30 Sept. For enclosure, see n. 1.




   
   Monroe enclosed an extract of a letter from Joseph Fenwick, 5 Aug. 1803 (1 p.), reporting that Spain had made “the most serious remonstrances” to France against the transfer of Louisiana to the U.S., with instructions to prevent the execution of the treaty: “and if pecuniary arguments could succeed the hands of their Ministers are not tied on that score.” Fenwick added: “it is well understood that if any conditional clause of ratification should be introduced by the United States this Government [France] would profit of the circumstance to annul the whole work.”


